         Case 5:18-cv-00680-FB-RBF Document 67 Filed 11/26/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

RUSSELL ZINTER, JACK MILLER,                       )
BRIAN HOWD, JAMES A. MEAD,                         )
JOSEPH BRANDON PIERCE; MARK                        )
BROWN; DAVID BAILEY; JUAN                          )
GONZALES JR., KEVIN EGAN,                          )
JONATHON GREEN, and JAMES                          )
SPRINGER,                                          )
                                                   )
       Plaintiffs,                                 )
                                                   )
V.                                                 )      CIVIL ACTION NO. SA-18-CA-680-FB
                                                   )
CHIEF JOSEPH SALVAGGIO;                            )
LIEUTENANT JOHN DOE ANDERSON;                      )
OFFICER JANE DOE GOLDMAN;                          )
OFFICER JOHN DOE VASQUEZ;                          )
CPL. C. MANDRY; SERGEANT JOHN                      )
DOE; DETECTIVE JIM WELLS;                          )
OFFICER L. FARIAS, Badge 534;                      )
OFFICER JOHN DOE EVANS, Badge 556;                 )
OFFICER JOHN DOE HERNANDEZ;                        )
JOHN DOE TAZER 1; JOHN DOE                         )
TAZER 2; and THE CITY OF LEON                      )
VALLEY,                                            )
                                                   )
       Defendants.                                 )

                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court are the Report and Recommendation of the United States Magistrate Judge

(docket no. 62) concerning Plaintiffs’ Motion for Preliminary Injunction (docket no. 46), along with

plaintiffs’ written objections (docket no. 63) thereto. The Magistrate Judge found that plaintiffs have

failed to establish that a preliminary injunction is warranted at this time. The report therefore

recommends that the motion be denied.

       Where no party has objected to a Magistrate Judge's Report and Recommendation, the Court

need not conduct a de novo review of the Report and Recommendation. See 28 U.S.C. § 636(b)(1) ("A
         Case 5:18-cv-00680-FB-RBF Document 67 Filed 11/26/18 Page 2 of 2



judge of the court shall make a de novo determination of those portions of the report or specified

proposed findings and recommendations to which objection is made."). In such cases, the Court need

only review the Report and Recommendation and determine whether it is clearly erroneous or contrary

to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989).

       On the other hand, any Report and Recommendation to which objection is made requires de

novo review by the Court. Such a review means that the Court will examine the entire record, and will

make an independent assessment of the law. The Court need not, however, conduct a de novo review

when the objections are frivolous, conclusive, or general in nature. Battle v. United States Parole

Comm'n, 834 F.2d 419, 421 (5th Cir. 1987).

       The Court has thoroughly analyzed plaintiffs’ submission in light of the entire record. As

required by Title 28 U.S.C. § 636(b)(1)(c), the Court has conducted an independent review of the entire

record in this cause and has conducted a de novo review with respect to those matters raised by the

objections. After due consideration, the Court concludes plaintiffs’ objections lack merit.

       IT IS THEREFORE ORDERED that the Report and Recommendation of the United States

Magistrate Judge (docket no. 62) is ACCEPTED pursuant to 28 U.S.C. § 636 (b) (1) such that, because

they have failed to carry their burden, Plaintiffs’ Motion for Preliminary Injunction (docket no. 46) is

DENIED. Notwithstanding the foregoing, nothing in the Report and Recommendation or this Order

should be seen as a ruling on the merits of plaintiffs’ 42 U.S.C. § 1983 claims at this early stage.

       It is so ORDERED.

       SIGNED this 26th day of November, 2018.


                                        _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE



                                                 -2-
